Case 2:21-cv-00133-JRG-RSP Document 8 Filed 05/24/21 Page 1 of 2 PageID #: 83




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CERTIFIED ROSES, INC., 502 SCENIC                     §
 DRIVE, LLC, Individually, and on Behalf of all        §
 Others Similarly Situated,                            §
                                                       §
                Plaintiffs,                            §    CASE NO. 2:21-cv-133-JRG-RSP
                                                       §
 v.                                                    §
                                                       §
 SYMMETRY ENERGY SOLUTIONS, LLC,                       §
                                                       §
                Defendant.                             §    JURY TRIAL DEMANDED


                                 NOTICE OF APPEARANCE

       Notice is hereby given that the undersigned attorney, Edwin Buffmire, of Jackson Walker

L.L.P., is entering an appearance in this matter for Defendant Symmetry Energy Solutions , LLC

for the purpose of receiving notices from the Court.

                                       Respectfully submitted,

                                             By: /s/ Edwin Buffmire
                                                Edwin Buffmire
                                                Texas Bar No. 24078283
                                                Email: ebuffmire@jw.com
                                                2323 Ross Ave., Ste. 600
                                                Dallas, Texas 75201
                                                Telephone: (214) 953-6000
                                                Facsimile: (214) 953 5820

                                                ATTORNEYS FOR DEFENDANT
                                                SYMMETRY ENERGY SOLUTIONS, LLC
Case 2:21-cv-00133-JRG-RSP Document 8 Filed 05/24/21 Page 2 of 2 PageID #: 84




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2021, I electronically submitted the foregoing
document with the clerk of court for the U.S. District Court, Eastern District of Texas, using the
electronic case files system of the court. The electronic case files system sent a “Notice of
Electronic Filing” to individuals who have consented in writing to accept this Notice as service
of this document by electronic means.
                                                /s/ Edwin Buffmire                          .
                                                Edwin Buffmire




                                                2
